The Court having determined that the trial court erred in denying the November 13, 2000, and March 13, 2001, applications of counsel to vacate the orders of default and parental termination;
And the Court having further determined that the subsequent events in the trial court and the Appellate Division were resolved in the context of the foregoing orders;
And good cause appearing;
It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the Assignment Judge of Cumberland, Gloucester, and Salem Counties for reassignment; and it is further
ORDERED that the Family Part Judge shall afford petitioner a reasonable opportunity to present documentary evidence and legal argument supporting her objections to the termination of parental rights, with respondent being permitted to respond to all submissions, and petitioner being permitted to file a reply; and it is further
ORDERED that if the trial court concludes that petitioner’s submissions have established a pñma facie case for vacating the orders denying the motion to vacate the default and termination of her parental rights, it shall conduct a plenary hearing on the merits of the complaint on an expedited basis.
Jurisdiction is not retained.